DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 6/11/2021 and 8/29/2019 have been considered by the Examiner.
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers ".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 	The disclosure is objected to because of the following informalities:
Section [00045], line 1, “onboard flight control system 70” should read “onboard flight control system 20”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-2, 5, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shavit (US. Pub. No. 20180290729 A1).
Regarding claim 1:
	Shavit teaches:
A system for both onboard piloting and remote piloting an aircraft having thereon at least one onboard pilot, the system comprising: an aircraft including an onboard first pilot seat (from section [0064]: “Certain embodiments of the present invention seek to provide a Cockpit including pilot seat which enable two modes of pilot functioning: a. actively piloting the aircraft; and b. resting comfortably while avoiding unintentional control input to aircraft systems.” Also, see sections [0080] through [0082].)
onboard sensors 
onboard actuators (from section [0203]: “The pilot seat's transition from upright position and reclining position may be controlled by electrical actuators normally operated manually by the pilot to enable her or him to transition from upright to rest and vice versa”. Also, see sections [0364] and [0366].)
an onboard flight control system (see section [0066] which discloses an onboard pilot-in-command mode. Also, see sections [0098], [0169], and [0193].)
the onboard flight control system including onboard flight control devices (see Fig. 5a “simplified pictorial illustration of a conventional On-board Pilot Man Machine Interface (MMI) such as the MMI of the IAI Galaxy or G-280” and 5b “On-board Pilot Man Machine Interface (MMI) constructed and operative in accordance with certain embodiments” and from section [0326]: “Pilot (P) may control aircraft flight path directly through stick and throttle or by managing auto pilot and auto throttle.” Also, see section [0261] discussing stick and pedals to control primary surfaces.)
and onboard condition indicators mounted proximal the first pilot seat (see Fig. 5a “simplified pictorial illustration of a conventional On-board Pilot Man Machine Interface (MMI) such as the MMI of the IAI Galaxy or G-280” and 5b “On-board Pilot Man Machine Interface (MMI) constructed and operative in accordance with certain embodiments to perform one, some, or all of the following: (a) transfer aircraft control intermittently from onboard piloting to remote piloting and vice versa; (b) to enter a neutralized state or “sleep” state while the pilot is at rest, in which the interface refrains from accepting (unintentional) control inputs from the pilot, and (c) to provide air-ground synchronization in which controls executed from ground are presented on-board and vice versa.”)
a remote flight control system (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be 
in electronic communication with the onboard flight control system by way of a two-way communication channel (from section [0054]: “Certain embodiments of the present invention seek to provide an aircraft, and aircraft flight method, in which aircraft control alternates, or flips back and forth, between an (a single) air pilot and a remote pilot, and wherein, for at least a portion of the aircraft's cruise time when aircraft systems and communication are in normal mode (no major failure), aircraft control is in the hands of a remote pilot rather than an airborne pilot”. Also, see section [0052]: “Certain embodiments of the present invention seek to provide a ground system operative to support, via a conventional air-ground communication link”.)
including at least one wireless segment (from section [0156]: “The remote pilot monitors and controls the aircraft via satellite (30) data link communication (31).”)
the remote flight control system including remote flight control devices 
and remote condition indicators (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be used to implement the remote MMI 23 of FIG. 3 and is particularly suited for single aircraft piloting, including monitoring, by a remote pilot”. Also, from section [0262]: “The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.”)
wherein, the onboard flight control system is operative to receive condition-related inputs from the onboard sensors, to activate the onboard condition indicators according to the received condition-related inputs (see sections [0245]-[0249] which discloses display information, transmitting status messages, and a Man-Machine Interface (MMI). The MMI “typically provides some or all of the monitor and control function in state of the art aircraft. In the MMI of FIG. 5b, unlike that of FIG. 5a, all or most of the analog controls implementing pilot inputs to the aircraft may be replaced by touch screens to ease synchronization between, and teamwork with, a remote pilot MMI. In the embodiment of FIG. 5b, all inputs typically go through a digital computer hence are available to be sent through a data link to the ground station.” (Section [0246]) From section [0249]: “Displays (521), (522), and (523) are displays whose control capability is via touch screens or cursor operation or momentary switches. Displays (521), (522), and (523) present primary flight display (PFD), NAV and systems status respectively.”)
at least in an onboard piloting mode, to actuate the onboard actuators according to the onboard flight control devices, thereby onboard piloting the aircraft (see sections [0166]-[0178] and from section [0176]-[0178]: “Cursor control switches that enable to control function on a display, such as that which exists in fighter aircraft and in some new BizJets such as IAI G-280. [0177] B3. “Momentary switches” which actuate when momentarily shifted or pressed, and which, when 
and at least in a remote piloting mode, transmit the condition-related signals to the remote flight control system (from section [0245]: “Display information of aircraft status may be presented on any or all of displays (421-423, 431) and may be available on digital communication lines and transmitted through data link to the ground. Most state of the art transport aircraft have the option to transmit some status messages through data link e.g. via their ACARS system”. Also, see section [0246]: “The MMI of FIG. 5b, which may be used to implement airborne MMI 13 of FIG. 2a, typically provides some or all of the monitor and control function in state of the art aircraft. In the MMI of FIG. 5b, unlike that of FIG. 5a, all or most of the analog controls implementing pilot inputs to the aircraft may be replaced by touch screens to ease synchronization between, and teamwork with, a remote pilot MMI. In the embodiment of FIG. 5b, all inputs typically go through a digital computer hence are available to be sent through a data link to the ground station.”)
to receive flight control signals from the remote flight control system (from section [0084]: “to transmit data, based at least partly on at least one of said commands to the ground MMI, to 
and to actuate, according to the flight control signals received from the remote flight control system, the onboard actuators thereby remote piloting the aircraft (from section [0084]: “to transmit data, based at least partly on at least one of said commands to the ground MMI, to receive remote pilot-generated commands from the ground MMI, and to implement the remote pilot-generated commands if the factor controlling the FAR-23 aircraft is the ground-MMI.” Also, see section [0262]-[0264] which discloses more about the remote pilot MMI and displays, as well as states “the air pilot and remote pilot each interact via their MMI's with their airborne (AMC) and ground avionic systems respectively, providing inputs thereto and receiving signals therefrom, and the two respective systems handshake and interact remotely with one another to achieve synchronization.” (Section [0264]))
Regarding claim 2:
	Shavit teaches:
wherein the first pilot seat is adjustable between an upright position and a reclined position (from section [0080]: “A method according to any of the preceding embodiments wherein the airborne pilot is seated on a seat having a first, upright position enabling the airborne pilot to interact with the airborne MMI, and a second, reclining position.”)
wherein the onboard flight control system is operative in the remote piloting mode when the first pilot seat is in the reclined position (from section [0307] and [0308]: “Pilot mode selector PMS 150 typically has a spring loaded center position. [0308] Momentary deflection to one of the three illustrated positions other than the center, activates piloting mode selection logic in the AMC e.g. as per the state machine of FIG. 7. High-reliability implementations for this type of logic exists in state of the art aircraft, e.g. the OTTO 4way mini trim T4-0010 trim switch has high 
Regarding claim 5:
	Shavit teaches:
wherein the remote flight control system includes at least one display on which the remote condition indicators are graphically displayed (from section [0262]: “As shown in FIG. 6, particularly for single aircraft, monitoring module (620) may be similar or identical to a conventional onboard MMI except that the other-pilot inputs that the remote pilot gets are from the air, whereas the other-pilot inputs that the air pilot gets are from the ground. The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.—Touch screens (624) that enable pilot inputs; and (625)—other controls not via touch screens.”)
Regarding claim 10:
	Shavit teaches:
wherein the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system (from section [0366]: “Typically, all that needs to be done to cause the pilot to become fully operational, say during cruise, is some or all of the following: operate a pilot-sensible alarm triggered by the aircraft's avionic systems e.g. AMC 15, restore the pilot's seat from its reclining mode to its operational mode if relevant, and for the pilot to accept control by operating the PMS switch. Typically, the PMS switch is configured and located to avoid 
wherein the onboard flight control system is operative to alert the remote flight control system when the onboard pilot seat is adjusted to a reclined position (See sections [0276]-[0280] which discusses transitioning between an onboard piloting system and a remote piloting system when the Piloting Mode Selector (PMS) has been switched and the pilot is transitioning into a reclined (i.e. rest) position. After two-way communication is established the remote pilot (RP) system receives a message (i.e. alert) and if the RP acknowledges in a certain time parameter, the system will transition the piloting mode.)
Regarding claim 11:
	Shavit teaches:
An aircraft for both onboard piloting and remote piloting, the aircraft comprising: an onboard first pilot seat (from section [0064]: “Certain embodiments of the present invention seek to provide a Cockpit including pilot seat which enable two modes of pilot functioning: a. actively piloting the aircraft; and b. resting comfortably while avoiding unintentional control input to aircraft systems.” Also, see sections [0080] through [0082].)
multiple onboard sensors (see section [0123] which discloses “a sensor, may be used to generate or otherwise provide information received by the apparatus and methods shown and described herein.”)
multiple onboard actuators (from section [0203]: “The pilot seat's transition from upright position and reclining position may be controlled by electrical actuators normally operated 
an onboard flight control system including onboard flight control devices (see section [0066] which discloses an onboard pilot-in-command mode. Also, see sections [0098], [0169], and [0193]. See Fig. 5a “simplified pictorial illustration of a conventional On-board Pilot Man Machine Interface (MMI) such as the MMI of the IAI Galaxy or G-280” and 5b “On-board Pilot Man Machine Interface (MMI) constructed and operative in accordance with certain embodiments” and from section [0326]: “Pilot (P) may control aircraft flight path directly through stick and throttle or by managing auto pilot and auto throttle.” Also, see section [0261] discussing stick and pedals to control primary surfaces.))
and onboard condition indicators mounted proximal the first pilot seat (see Fig. 5a “simplified pictorial illustration of a conventional On-board Pilot Man Machine Interface (MMI) such as the MMI of the IAI Galaxy or G-280” and 5b “On-board Pilot Man Machine Interface (MMI) constructed and operative in accordance with certain embodiments to perform one, some, or all of the following: (a) transfer aircraft control intermittently from onboard piloting to remote piloting and vice versa; (b) to enter a neutralized state or “sleep” state while the pilot is at rest, in which the interface refrains from accepting (unintentional) control inputs from the pilot, and (c) to provide air-ground synchronization in which controls executed from ground are presented on-board and vice versa.”)
the onboard flight control system in electronic communication with a remote flight control system by way of a two-way communication channel (from section [0054]: “Certain embodiments of the present invention seek to provide an aircraft, and aircraft flight method, in which aircraft control alternates, or flips back and forth, between an (a single) air pilot and a remote pilot, and wherein, for at least a portion of the aircraft's cruise time when aircraft systems air-ground communication link”.)
including at least one wireless segment (from section [0156]: “The remote pilot monitors and controls the aircraft via satellite (30) data link communication (31).”)
the remote flight control system including remote flight control devices (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be used to implement the remote MMI 23 of FIG. 3 and is particularly suited for single aircraft piloting, including monitoring, by a remote pilot”. Also, see sections [0262]-[0262] which discloses “Keyboard and other controls to operate the working station of the remote pilot” and more.)
and remote condition indicators (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be used to implement the remote MMI 23 of FIG. 3 and is particularly suited for single aircraft piloting, including monitoring, by a remote pilot”. Also, from section [0262]: “The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.”)
wherein, the onboard flight control system is operative to receive condition-related inputs from the onboard sensors, to activate the onboard condition indicators according to the received condition-related inputs (see sections [0245]-[0249] which discloses display information, transmitting status messages, and a Man-Machine Interface (MMI). The MMI “typically provides some or all of the monitor and control function in state of the art aircraft. In the MMI of FIG. 5b, 
at least in an onboard piloting mode, to actuate the onboard actuators according to the onboard flight control devices, thereby onboard piloting the aircraft (see sections [0166]-[0178] and from section [0176]-[0178]: “Cursor control switches that enable to control function on a display, such as that which exists in fighter aircraft and in some new BizJets such as IAI G-280. [0177] B3. “Momentary switches” which actuate when momentarily shifted or pressed, and which, when released reverts back to neutral. Use of momentary switches in aircraft is known, such as in a Boeing overhead panel or in Avidyne avionics. [0178] B4. “active controls” that change position in one pilot MMI when changed by the system or the other pilot. “active control” is used in some conventional Fly by wire (113 W) sticks such as F-35 and G-500/600 and in auto throttle applications as in, say, IAI G-280 and may enable suitable synchronization.” Also, see section [0264]: “the air pilot and remote pilot each interact via their MMI's with their airborne (AMC) and ground avionic systems respectively, providing inputs thereto and receiving signals therefrom, and the two respective systems handshake and interact remotely with one another to achieve synchronization.”)
at least in a remote piloting mode, transmit the condition-related signals to the remote flight control system (from section [0245]: “Display information of aircraft status may be presented on any or all of displays (421-423, 431) and may be available on digital communication lines and 
to receive flight control signals from the remote flight control system (from section [0084]: “to transmit data, based at least partly on at least one of said commands to the ground MMI, to receive remote pilot-generated commands from the ground MMI, and to implement the remote pilot-generated commands if the factor controlling the FAR-23 aircraft is the ground-MMI.”)
to actuate, according to the flight control signals received from the remote flight control system, the onboard actuators thereby remote piloting the aircraft (from section [0084]: “to transmit data, based at least partly on at least one of said commands to the ground MMI, to receive remote pilot-generated commands from the ground MMI, and to implement the remote pilot-generated commands if the factor controlling the FAR-23 aircraft is the ground-MMI.” Also, see section [0262]-[0264] which discloses more about the remote pilot MMI and displays, as well as states “the air pilot and remote pilot each interact via their MMI's with their airborne (AMC) and ground avionic systems respectively, providing inputs thereto and receiving signals therefrom, and the two respective systems handshake and interact remotely with one another to achieve synchronization.” (Section [0264]))
Regarding claim 12:
	Shavit teaches:
wherein the first pilot seat is adjustable between an upright position and a reclined position (from section [0080]: “A method according to any of the preceding embodiments wherein the airborne pilot is seated on a seat having a first, upright position enabling the airborne pilot to interact with the airborne MMI, and a second, reclining position.”)
wherein the onboard flight control system is operative in the remote piloting mode when the first pilot seat is in the reclined position (from section [0307] and [0308]: “Pilot mode selector PMS 150 typically has a spring loaded center position. [0308] Momentary deflection to one of the three illustrated positions other than the center, activates piloting mode selection logic in the AMC e.g. as per the state machine of FIG. 7. High-reliability implementations for this type of logic exists in state of the art aircraft, e.g. the OTTO 4way mini trim T4-0010 trim switch has high reliability and is monitored by computer. The Piloting Mode Selector (PMS) 150 is typically part of the onboard MMI and is located in a position that is protected from unintentional activation while the pilot is resting. For example, PMS 150 may be located in a position which may only be reached by the pilot when his seat is in its upright position and cannot be reached when the pilot's seat is in its reclining position.”)
Regarding claim 19:
	Shavit teaches:
wherein the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system (from section [0366]: “Typically, all that needs to be done to cause the pilot to become fully operational, say during cruise, is some or all of the following: operate a pilot-sensible alarm triggered by the aircraft's avionic systems e.g. AMC 15, restore the pilot's seat from its reclining mode to its operational mode if relevant, and for the pilot to accept control by operating the PMS switch. Typically, the PMS switch is configured and located to avoid unintentional actuation by the pilot while he is at rest.” Being connected to the aircrafts avionic  
wherein the onboard flight control system is operative to alert the remote flight control system when the onboard pilot seat is adjusted to a reclined position (See sections [0276]-[0280] which discusses transitioning between an onboard piloting system and a remote piloting system when the Piloting Mode Selector (PMS) has been switched and the pilot is transitioning into a reclined (i.e. rest) position. After two-way communication is established the remote pilot (RP) system receives a message (i.e. alert) and if the RP acknowledges in a certain time parameter, the system will transition the piloting mode.)
Regarding claim 20:
	Shavit teaches:
wherein the first pilot seat comprises a backrest pivotally adjustable from an upright position to a fully reclined approximately horizontal position (from section [0351]: “Pilot seat (2) may be as described herein with reference to FIGS. 2a-2b. Back support may be lowered and feet support may be raised to (or close to) horizontal using any suitable electrical actuation mechanism e.g. as in conventional passenger seat in first class or business class transport aircraft.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 3, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit (US. Pub. No. 20180290729 A1).
Regarding claim 3:
	Shavit teaches:
wherein the aircraft further includes an onboard pilot seat adjustable between an upright position and a reclined position (from section [0080]: “A method according to any of the preceding embodiments wherein the airborne pilot is seated on a seat having a first, upright position enabling the airborne pilot to interact with the airborne MMI, and a second, reclining position.”)
wherein, the onboard flight control system is operative in the remote piloting mode when the  pilot seat is in the reclined position (from section [0307] and [0308]: “Pilot mode selector PMS 150 typically has a spring loaded center position. Momentary deflection to one of the three 
While Shavit does not explicitly teach wherein the aircraft further includes an onboard second pilot seat adjustable between an upright position and a reclined position, and wherein, the onboard flight control system is operative in the remote piloting mode when the second pilot seat is in the reclined position, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extending flights of Shavit to include a second pilot seat with the same function as the first pilot seat. In other words, although the reference did not disclose a plurality (i.e. two) of the pilot seats, the mere duplication of parts (i.e. first pilot seat and second pilot seat are the same) has no patentable significance unless a new and unexpected result is produced.
Regarding claim 8:
	Shavit teaches:
wherein the aircraft further includes an onboard second pilot seat 
wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable at the second pilot seat (from section [0263]: “The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.—Touch screens (624) that enable pilot inputs; and (625)—other controls not via touch screens. Element 630 typically includes displays for management and support data, such as but not limited to some or all of: forward looking video from aircraft, AFM (aircraft flight manual); MEL (minimum equipment list), aircraft maintenance log. Element (640) comprises Keyboard and other controls to operate the working station of the remote pilot.”)
While Shavit does not explicitly teach wherein the aircraft further includes an onboard second pilot seat, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extending flights of Shavit to include a second pilot seat with the same function as the first pilot seat. In other words, although the reference did not disclose a plurality (i.e. two) of the pilot seats, the mere duplication of parts (i.e. first pilot seat and second pilot seat are the same) has no patentable significance unless a new and unexpected result is produced.
Regarding claim 13:
	Shavit teaches:
further comprising an onboard second pilot seat adjustable between an upright position and a reclined position 
wherein, the onboard flight control system is operative in the remote piloting mode when the second pilot seat is in the reclined position (from section [0307] and [0308]: “Pilot mode selector PMS 150 typically has a spring loaded center position. Momentary deflection to one of the three illustrated positions other than the center, activates piloting mode selection logic in the AMC e.g. as per the state machine of FIG. 7. High-reliability implementations for this type of logic exists in state of the art aircraft, e.g. the OTTO 4way mini trim T4-0010 trim switch has high reliability and is monitored by computer. The Piloting Mode Selector (PMS) 150 is typically part of the onboard MMI and is located in a position that is protected from unintentional activation while the pilot is resting. For example, PMS 150 may be located in a position which may only be reached by the pilot when his seat is in its upright position and cannot be reached when the pilot's seat is in its reclining position.”)
While Shavit does not explicitly teach wherein the aircraft further includes an onboard second pilot seat adjustable between an upright position and a reclined position, and wherein, the onboard flight control system is operative in the remote piloting mode when the second pilot seat is in the reclined position, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extending flights of Shavit to include a second pilot seat with the same function as the first pilot seat. In other words, although the reference did not disclose a plurality (i.e. two) of the pilot seats, the mere duplication of parts (i.e. first pilot seat and second pilot seat are the same) has no patentable significance unless a new and unexpected result is produced.
Regarding claim 17:
Shavit teaches:
wherein the aircraft further includes an onboard second pilot seat (from section [0080]: “A method according to any of the preceding embodiments wherein the airborne pilot is seated on 
wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable at the second pilot seat (from section [0263]: “The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.—Touch screens (624) that enable pilot inputs; and (625)—other controls not via touch screens. Element 630 typically includes displays for management and support data, such as but not limited to some or all of: forward looking video from aircraft, AFM (aircraft flight manual); MEL (minimum equipment list), aircraft maintenance log. Element (640) comprises Keyboard and other controls to operate the working station of the remote pilot.”)
While Shavit does not explicitly teach wherein the aircraft further includes an onboard second pilot seat, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extending flights of Shavit to include a second pilot seat with the same function as the first pilot seat. In other words, although the reference did not disclose a plurality (i.e. two) of the pilot seats, the mere duplication of parts (i.e. first pilot seat and second pilot seat are the same) has no patentable significance unless a new and unexpected result is produced.

 	Claims 4, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit (US. Pub. No. 20180290729 A1) in view of Helfrich et al. (US. Pub. No. 20100288881 A1).
Regarding claim 4:
wherein the first pilot seat is in the reclined position thereof and the second pilot seat is in the reclined position thereof at exclusive alternating times.
	 Helfrich teaches:
While Helfrich does not explicitly teach wherein the first pilot seat is in the reclined position thereof and the second pilot seat is in the reclined position thereof at exclusive alternating times, Helfrich does teach an accommodation and/or rest area that is separated by partitioning elements. This rest area is used for alternating crews to give each crew a rest or break during a lengthy flight. From section [0064]: “the term "sleeping option" is to be understood as any reclining opportunity that allows the cockpit crew to regenerate or rest during break periods.” (see at least sections [0003], [0032], [0064])
 It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit by using the system of Helfrich et al. wherein the first pilot is in the reclined position thereof and the second pilot is in the reclined position thereof at exclusive alternating rest times as both of the systems are directed to an aircraft and system for extended flights and one of ordinary skill in the art would have recognized the established function of having the pilots or aircrew rest at alternating times and predictably would have applied a resting (i.e. reclined) position to both the pilot and co-pilot seat to improve the aircraft and system for extending the flights of Shavit.
Regarding claim 9:
	Shavit teaches:
the aircraft including the onboard pilot seat as discussed above (from section [0080]: “A method according to any of the preceding embodiments wherein the airborne pilot is seated on a seat having a first, upright position enabling the airborne pilot to interact with the airborne MMI, and a second, reclining position.”); wherein the remote piloting system is used to extend the range of the aircraft (from section [0145]: “According to certain embodiments, a system and method of operation is provided to enable single pilot aircraft to extend its flight duration and range beyond the practical and safe duration of private flight operation and/or to overcome flight range limitations currently observed in deference to the 8 flight hour and 12 hour duty time limitations stipulated in commercial operation regulations.” Also, see section [0147]: “high risk phases are entrusted to an onboard pilot, whereas the much simpler, low risk cruise phase, are under normal conditions piloted by a remote pilot.”)
Shavit does not explicitly teach wherein the aircraft further includes an onboard second pilot seat and a second pilot in the second pilot seat.  However, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extending flights of Shavit to include a second pilot seat and second pilot with the same function as the first pilot seat. In other words, although the reference did not disclose a plurality (i.e. two) of the pilot seats and two pilots, the mere duplication of parts (i.e. first pilot seat and second pilot seat are the same) has no patentable significance unless a new and unexpected result is produced.
Further, Shavit does not explicitly teach permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot.
	Helfrich teaches:
While Helfrich does not explicitly teach permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot, Helfrich does teach an accommodation and/or rest area that is separated by partitioning 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit by using the system of Helfrich et al. wherein permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot as both of the systems are directed to an aircraft and system for extended flights and one of ordinary skill in the art would have recognized the established function of permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot and predictably would have applied a resting (i.e. reclined) position at the location of both the pilot and co-pilot seat to improve the aircraft and system for extending the flights of Shavit.
Regarding claim 14:
Shavit does not explicitly teach wherein the first pilot seat is disposed in the reclined position thereof and the second pilot seat is disposed in the reclined position thereof at exclusive alternating times.
	Helfrich teaches:
While Helfrich does not explicitly teach wherein the first pilot seat is in the reclined position thereof and the second pilot seat is in the reclined position thereof at exclusive alternating times, Helfrich does teach an accommodation and/or rest area that is separated by partitioning elements. This rest area is used for alternating crews to give each crew a rest or break during a 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit by using the system of Helfrich et al. wherein the first pilot is in the reclined position thereof and the second pilot is in the reclined position thereof at exclusive alternating rest times as both of the systems are directed to an aircraft and system for extended flights and one of ordinary skill in the art would have recognized the established function of having the pilots or aircrew rest at alternating times and predictably would have applied a resting (i.e. reclined) position to both the pilot and co-pilot seat to improve the aircraft and system for extending the flights of Shavit.
Regarding claim 18:
Shavit teaches:
the aircraft including the onboard pilot seat as discussed above (from section [0080]: “A method according to any of the preceding embodiments wherein the airborne pilot is seated on a seat having a first, upright position enabling the airborne pilot to interact with the airborne MMI, and a second, reclining position.”); wherein the remote piloting system is used to extend the range of the aircraft (from section [0145]: “According to certain embodiments, a system and method of operation is provided to enable single pilot aircraft to extend its flight duration and range beyond the practical and safe duration of private flight operation and/or to overcome flight range limitations currently observed in deference to the 8 flight hour and 12 hour duty time limitations stipulated in commercial operation regulations.” Also, see section [0147]: “high risk phases are entrusted to an onboard pilot, whereas the much simpler, low risk cruise phase, are under normal conditions piloted by a remote pilot.”)
Shavit does not explicitly teach wherein the aircraft further includes an onboard second pilot seat and a second pilot in the second pilot seat.  However, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extending flights of Shavit to include a second pilot seat and second pilot with the same function as the first pilot seat. In other words, although the reference did not disclose a plurality (i.e. two) of the pilot seats and two pilots, the mere duplication of parts (i.e. first pilot seat and second pilot seat are the same) has no patentable significance unless a new and unexpected result is produced.
Further, Shavit does not explicitly teach permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot.
	Helfrich teaches:
While Helfrich does not explicitly teach permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot, Helfrich does teach an accommodation and/or rest area that is separated by partitioning elements. This rest area is used for alternating crews to give each crew a rest or break during a lengthy flight. From section [0064]: “the term "sleeping option" is to be understood as any reclining opportunity that allows the cockpit crew to regenerate or rest during break periods.” (see at least sections [0003], [0032], [0064])
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit by using the system of Helfrich et al. wherein permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot as both of the systems are directed to an aircraft and system for extended flights and one of ordinary skill in the art would have recognized the established function of permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot and predictably would have applied a resting (i.e. reclined) position at the location of both the pilot and co-pilot seat to improve the aircraft and system for extending the flights of Shavit.

	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit (US. Pub. No. 20180290729 A1) in view of Park et al. (US. Pub. No. 20200047692 A1).
Regarding claim 6:
Shavit teaches:
wherein the first pilot seat is adjustable between an upright position and a reclined position (from section [0080]: “A method according to any of the preceding embodiments wherein the airborne pilot is seated on a seat having a first, upright position enabling the airborne pilot to interact with the airborne MMI, and a second, reclining position.”)
While Shavit does not explicitly teach herein the aircraft further includes an onboard second pilot seat adjustable between an upright position and a reclined position it would have been obvious 
Shavit does not explicitly teach wherein the aircraft further includes a partition wall deployable between the first pilot seat and second pilot seat.
	Park teaches:
Park teaches a deployable partition wall to separate compartments in the interior of a vehicle for separating groups or people (see at least sections [0028]-[0031], [0036]). As such, separating compartments/areas in the interior of a vehicle to provide privacy between occupants could include the separation of a cockpit of an aircraft so as to provide semi-private areas for each pilot and provide a physical barrier between the pilots for privacy during resting times on extended flights. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit by using the teachings of Park et al. wherein the vehicle/aircraft further includes a partition wall deployable between sections of the interior to provide privacy to the occupants as both of the systems are directed to an vehicles and apparatus for travel and one of ordinary skill in the art would have recognized the established function of providing the aircraft with a partition wall deployable in the interior space of a vehicle to create privacy between occupants and predictably would have applied to improve the aircraft and apparatus for resting purposes and for extending the flights of Shavit so as to include a deployable partition wall between both the pilot and co-pilot seat.
Regarding claim 7:
wherein the partition wall stows automatically as either of the first pilot seat and second pilot seat is adjusted from the reclined position thereof to the upright position thereof.
	Park teaches:
Park teaches an automatically (without human intervention) deployable partition wall to separate compartments in a vehicle for separating groups or people (see at least sections [0028]-[0031], [0036]).  As such, using an automatically (without human intervention) deployable partition wall  could include separating the pilot cabin into compartments and providing a deployable physical barrier automatically between the pilots for privacy during resting times as the seats are switched from upright to reclined on extended flights. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit by using the system of Park et al. wherein the partition wall is deployed without human intervention as both of the systems are directed to an vehicles and apparatus for travel and one of ordinary skill in the art would have recognized the established function of providing the partition wall to stow automatically (without human intervention) and predictably would have applied a automatically deployable partition wall between both the pilot and co-pilot seat upon reclining the seat to improve the aircraft and apparatus for resting purposes and for extending the flights of Shavit.
Regarding claim 15:
	Shavit teaches:
wherein the first pilot seat is adjustable between an upright position and a reclined position (from section [0080]: “A method according to any of the preceding embodiments wherein the airborne pilot is seated on a seat having a first, upright position enabling the airborne pilot to interact with the airborne MMI, and a second, reclining position.”)
While Shavit does not explicitly teach herein the aircraft further includes an onboard second pilot seat adjustable between an upright position and a reclined position it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extending flights of Shavit to include a second pilot seat with the same function as the first pilot seat. In other words, although the reference did not disclose a plurality (i.e. two) of the pilot seats, the mere duplication of parts (i.e. first pilot seat and second pilot seat are the same) has no patentable significance unless a new and unexpected result is produced.
Shavit does not explicitly teach wherein the aircraft further includes a partition wall deployable between the first pilot seat and second pilot seat.
	Park teaches:
Park teaches a deployable partition wall to separate compartments in the interior of a vehicle for separating groups or people (see at least sections [0028]-[0031], [0036]). As such, separating compartments/areas in the interior of a vehicle to provide privacy between occupants could include the separation of a cockpit of an aircraft so as to provide semi-private areas for each pilot and provide a physical barrier between the pilots for privacy during resting times on extended flights. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit by using the teachings of Park et al. wherein the vehicle/aircraft further includes a partition wall deployable between sections of the interior to provide privacy to the occupants as both of the systems are directed to an vehicles and apparatus for travel and one of ordinary skill in the art would have recognized the established function of providing the aircraft with a partition wall deployable in the interior space of a vehicle to create privacy between occupants and predictably would have applied to improve the aircraft and apparatus for resting purposes and for extending the flights of Shavit so as to include a deployable partition wall between both the pilot and co-pilot seat.
Regarding claim 16:
Shavit does not explicitly teach wherein the partition wall stows automatically as either of the first pilot seat and second pilot seat is adjusted from the reclined position thereof to the upright position thereof.
	Park teaches:
Park teaches an automatically (without human intervention) deployable partition wall to separate compartments in a vehicle for separating groups or people (see at least sections [0028]-[0031], [0036]).  As such, using an automatically (without human intervention) deployable partition wall  could include separating the pilot cabin into compartments and providing a deployable physical barrier automatically between the pilots for privacy during resting times as the seats are switched from upright to reclined on extended flights. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit by using the system of Park et al. wherein the partition wall is deployed without human intervention as both of the systems are directed to an vehicles and apparatus for travel and one of ordinary skill in the art would have recognized the established function of providing the partition wall to stow automatically (without human intervention) and predictably would have applied a automatically deployable partition wall between both the pilot and co-pilot seat upon reclining the seat to improve the aircraft and apparatus for resting purposes and for extending the flights of Shavit.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zouzal et al. (US. Pub. No. 20170355282 A1) is pertinent because it is a seat assembly provided with a seat bottom, a seat back, and a plurality of sensors operably connected to at least one of the seat bottom and the seat back to detect a seating condition of a seated occupant. An actuator is part of the seat assembly.
Geldien et al. (CN 101588966 A) is pertinent because it is an aircraft with a rest compartment for at least one pilot.
Retz et al. (US. Patent No. 7614584 B1) 
Guering (US. Patent No. 7156344 B1) is pertinent because it a long-haul airplane has a private cabin for the pilots within a storage compartment disposed on a floor below the flight deck. The private cabin is in communication with the flight deck through an opening in the floor. The cabin is for pilot resting to extend the range of an aircraft.
Lenell et al. (US. Patent No. 7099752 B1) is pertinent because it is a method of safely operating aircraft, equipped with a Flight Control Unit, Instrument Landing System, and Autopilot, remotely on the ground and/or in congested airspace. The remote pilot, who can concurrently control a plurality of operational aircraft, communicates with Air Traffic Control and operates in a secure, synthetic vision, high fidelity, virtual reality cockpit simulator located in a ground-based facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/C.L.K/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666